DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
 	 This Office Action is in response to Applicant's arguments filed on December 2, 2021. Claim(s) 87-89, 91-108 are pending. Claim(s) 91, 93, 94, and 102-108 are withdrawn. Claim(s) 87-89, 92, and 95-101 are examined herein insofar as they read on the elected invention and species.

Response to Arguments
In view of Applicant’s decision to hold the nonstatutory obviousness-type double patenting rejection of claims 87-90, 92, and 95-101 as being unpatentable over claims 1 and 3-39 of U.S. Patent No. 9,540,322 in abeyance, said rejection is hereby maintained.
In view of Applicant’s amendments, the 102 (a)(1) rejection over claims 87, 88, 92, 95-98, and 100 as being anticipated by Chen (WO 2008/000697) of record and the 103 rejection of claim 89 as being unpatentable over Chen (WO 2008/000697) of record as applied to claims 87, 88, 92, 95-98, and 100 in the 102 (a)(1) rejection above is hereby withdrawn.
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


 	  Claims 87-89, 92, and 95-101 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-39 of U.S. Patent No. 9,540,322. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to compounds of formula III-B and III-D (withdrawn) and compositions thereof, whereas the patented claims are drawn to compounds of formula III-H and pharmaceutical compositions thereof. The two inventions overlap highly in scope.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




s 87, 88, 95-98, and 100 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pagliai (J. Med. Chem. 2006).
 	Pagliai teaches the following triazole-derivative compounds and compositions (page 467, Figure 1):

    PNG
    media_image1.png
    258
    402
    media_image1.png
    Greyscale
.
The limitations of claims 87, 88, 95-98, and 100 have been met.
  	Based on the foregoing reasons, the instant claims are deemed anticipated over the cited art.

 	Claims 87, 88, 89, 92, and 95-98 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CAS Registry Number 10495-49-7.



    PNG
    media_image2.png
    495
    947
    media_image2.png
    Greyscale


The limitations of claims 87, 88, 89, and 95-98 have been met.
  	Based on the foregoing reasons, the instant claims are deemed anticipated over the cited art.


 	Claims 87, 88, 89, 92, and 95-98 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CAS Registry Number 1007587-57-6.


    PNG
    media_image3.png
    475
    935
    media_image3.png
    Greyscale


The limitations of claims 87, 88, and 95-98 have been met.
  	Based on the foregoing reasons, the instant claims are deemed anticipated over the cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

 	Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Pagliai (J. Med. Chem. 2006) of record as applied to claims 87, 88, 95-98, and 100 in the 102(a)(1) rejection above. 
Pagliai is discussed above.
 	Pagliai teaches the compounds were tested in a cytotoxicity/proliferation assay in neuroblastoma (SH-SY5Y), breast cancer (MDA-MB-231), basophilic leukemia (RBL 2H3), and human pancreatic carcinoma (FG2) cell lines (page 467, column 2, 3rd full paragraph).
 	Pagliai does not specifically teach the combination of the triazole derivatives with an additional anticancer agent as required by the limitations of claim 101.
Pagliai teaches that resveratrol is a cytotoxic/antiproliferative agent (page 469-470, bridging paragraph). 
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to have further combined the triazole derivatives taught by Pagliai for the treatment of various cancers and combined them with resveratrol, also known for the treatment of cancers. The examiner respectfully points out the following from MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Allowable Subject Matter
The compounds of claim 99 are allowable, provided that Applicant files a Terminal Disclaimer as discussed above.
   
Conclusion
Claims 87-89, 92, and 95-101 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627